SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Romantique Ltd. (Name of Issuer) Common Stock, $.0001 par value per share (Title of Class of Securities) (CUSIP Number) Schonfeld & Weinstein, L.L.P. 80 Wall Street, Suite 815 New York, NY 10005 212-344-1600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 4, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Schedule 13D CUSIP No. 775874 100 1. Names of Reporting Persons. Ayin Gimmel, Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization New York Number of 7. Sole Voting Power: 5,950,000 Shares Beneficially 8. Shared Voting Power: 0 Owned by Each 9. Sole Dispositive Power: 5,950,500 Reporting Person With Shared Dispositive Power: Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares o Percent of Class Represented by Amount in Row (11) 57.5% Type of Reporting Person (See Instructions) CO 2 Schedule 13D CUSIP No. 775874 100 1. Names of Reporting Persons. Levy Raskin 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization New York Number of 7. Sole Voting Power: 5,950,000 Shares Beneficially 8. Shared Voting Power: 0 Owned by Each 9. Sole Dispositive Power: 5,950,500 Reporting Person With Shared Dispositive Power: Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares o Percent of Class Represented by Amount in Row (11) 57.5% Type of Reporting Person (See Instructions) IN 3 SCHEDULE 13D CUSIP No. 775874 100 Item 1. Security and Issuer This Statement of Beneficial Ownership on Schedule 13D (this "Statement"), relates to common shares $.0001 par value (the "Common Shares"), of Romantique, Ltd. (the "Issuer"). The address of the Issuer's principal executive office is 64 West 48thStreet, Suite 1107, New York, NY 10036. Item 2. Identity and Background (a), (b), (c), (d), (e), and (f). This Statement is filed on behalf of Ayin Gimmel, Inc. a Canadian Corporation, and Levy Raskin, the sole officer, director and shareholder of Ayin Gimmel, Inc. (the “Reporting Persons”). The address of Ayin Gimmel is 583 Montgomery street, Brooklyn, NY 11225. Mr. Raskin’s address is 5605 Melling c.s.l. QC h4w 2CL, Montreal, Canada. During the past five years Mr. Raskin has not been convicted in a criminal proceeding. During the past five years, Mr. Raskin has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction which resulted in a judgment, decree or final order enjoining future violations of or prohibiting or mandatory activities subject to, federal or state securities laws or finding any violation with respect to such laws. Mr. Raskin is employed by Chabad of Cote St. Luke. Mr. Raskin is a Canadian citizen. Item 3. Source and Amount of Funds or Other Consideration The aggregate purchase price of the 5,950,000 shares of the Common Shares held by Ayin Gimmel, Inc. is $5,950.00. These funds came from Ayin Gimmel, Inc.’s working capitol. Item 4.Purpose of Transaction (a)-(j). Ayin Gimmel, Inc. purchased these shares as a founder of Romantique, Ltd. Currently, the Reporting Persons have no plans to sell these shares or acquire additional shares of the Issuer. The Reporting Persons have no plans which would result in an extraordinary transaction of the Issuer, the sale or transfer of a material amount of assets of the Issuer, any change in management or the board of directors of the Issuer, any material change in the capitalization or divided policy of the Issuer, any material change inn the Issuer’s corporate structure, any change in the Issuer’s charter or bylaws, causing a class of securities to be de-listed or cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association, a class of securities of the Issuer becoming eligible for termination of registration pursuant to section 12 (g) (4). 4 SCHEDULE 13D CUSIP No. 775874 100 Item 5. Interest in Securities of the Issuer Depending on factors deemed relevant by the Reporting Persons, including but not limited to change in the Issuer's business, governance or financial situation the Reporting Persons reserve the right to formulate other plans and/or make proposals, and take such actions set forth in this response to Item 4 and any other actions as The Reporting Persons may determine. Presently the Reporting Persons have no plans or proposals which would relate or results in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D. (a)(b) As of the filing date of this Schedule 13D, the aggregate number of Common Shares and percentage of the outstanding Common Shares of Romantique, Ltd. beneficially owned by the Reporting Persons are 5,950,000, representing 57.5% of Romantique Ltd. common shares. The Reporting Persons have sole power to vote and dispose of these shares. The Reporting Persons have not engaged in any transactions with these shares for the past sixty days. Item 6. Contracts, Arrangement, Understandings or Relationships with Respect to Securities of the Issuer. There are no contracts, arrangements, understandings or relationships (legal or otherwise) pursuant to this Item. Item 7. Materials To Be Filed As Exhibits Not applicable (The remainder of this page was intentionally left blank) 5 SCHEDULE 13D CUSIP No. 775874 100 SIGNATURE After reasonable inquiry and to the best of the undersigned's knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: February 4 , 2014 Ayin Gimmel, Inc. /s/ Levy Raskin /s/ Levy Raskin By: Levy Raskin By: Levy Raskin, President 6
